United States Securities and Exchange Commission Washington, D. C. 20549 Form 10-Q x Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Period Ended March 31, 2013. or o Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Transition Period From to Commission File Number 33-92894 ALY ENERGY SERVICES, INC. Delaware 75-2440201 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Riverway, Suite 920 Houston, TX (Address of Principal Executive Offices) (Zip Code) (713) 333-4000 (Registrant’s Telephone Number, including area code.) Preferred Voice, Inc. 3112 Purdue Dallas, TX 75225 (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for at least the past 90days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o
